The Chancellor.
An injunction cannot issue against the purchasers by name, they not being parties to the bill. This is in accordance with the general rule. There is one case where a bill was filed against one set of tenants to restrain waste, and they were restrained ; another set commenced cutting, and they were injoined, though not parties: but the authorities extend only to tenants. The persons here are purchasers, and have a right to be heard. (Fellows v. Fellows, 4 Johnson’s Ch. Rep. 25.)
Injunction allowed as to Hancock; refused as to the purchasers.